Title: To John Adams from Francis Dana, 3 November 1798
From: Dana, Francis
To: Adams, John




Sir
Cambridge Saturday Eveng Nov: 3d. 1798.

Agreably to the request of the Grand Jury of this County, I do myself the honor to present to you their address.
Next Monday it will be determined by the choice of a Representative in Congress from this District, in some good degree, whether “The inexpressible advantages derived from a free elective Republic are duly appreciated by the people of the County of Middlesex”. I say in some good degree, because the Towns of Newton, Weston, Billerica, & Medford, all staunchly federal, are cut off from us & annexed to other districts—And whether “the people of this County are firmly attached the to the national Government” &c In my opinion Norfolk and Middlesex are the most antefederal frenchified Counties in the whole Commonwealth; and for Disorganizers exceed in a vast proportion.
Lest you shou’d not be acquainted with the hand writing of the enclosed address, I wou’d inform you that it is none other than that of the Attorney Genl: who has thus late come forward as the apparent supporter of your administration & of the Federal Government against the Great Republic. What his friend Jefferson with whom he corresponds, wou’d think of this measure I presume not to say.—But this is not all he cou’d’nt rest without a work of super erogation, the drawing up a short complementary address to myself, with his own hand—The fellow knows I dispise him, & hold no converse with him but in our official relations.
I have wished for an opportunity before your departure of suggesting the expediency of something being done under the Alien Act; to rid ourselves of every Frenchman not naturalized, & of certain Irishmen, who have been & still are busy in scattering among our people their pestiferous principles. It is a fact that a strange Irishman is concern’d in the late outrageous insult upon our national Government committed in Dedham.
We were much disappointed in not being  your company at dinner to day. Hearing your carriage was in Boston at noon, we waited for you an hour.
I am Sir with the greatest Respect & Esteem / your most obedient humble Servant

F M Dana
P.S. You will be pleased to enclose the original address & answer as before for publication. I will return the Bristol Address as soon as it is received from the Printer.

